Citation Nr: 1505775	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-13 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left ankle/foot disability.

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1979 to September 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

These matters were remanded by the Board in August 2013 and June 2014.  The purposes of the most recent remand have not been achieved, and therefore these claims must be again REMANDED to the Agency of Original Jurisdiction (AOJ), for additional development as set forth below.

An additional issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran's November 2014 statement raises the issue of entitlement to service connection for a right knee disability.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

The most recent VA examination is not adequate for adjudication.  The September 2014 VA examiner did not adequately address whether the Veteran has osteoarthritis, which was identified by the August 2013 VA examiner, or whether it is related to incidents in service.  The September 2014 VA examiner indicated that X-rays taken in September 2014 did not show "significant disease", and did not provide an opinion as to whether it was related to service.  However, the August 2013 VA examiner noted it had been diagnosed, but attributed it to the Veteran's age.  On remand, an opinion on the etiology of osteoarthritis should be obtained.  Further, the examiner must discuss the lay statements of record attesting to symptoms of swelling and pain since service.

Additionally, it appears that the Veteran's service treatment records (STRs) may not be complete.  Upon remand, another request should be made.


Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to locate additional STRs, including records of inpatient or clinical treatment.  A record from July 1980 suggests treatment at the Darnall Army Community Hospital.  All efforts should be memorialized, and the Veteran so advised.

2.  Make arrangements for an updated medical examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any diagnosis of the ankles or feet are related to service.  The examiner is asked to review the claims file, including lay statements, prior to the examination, and to cite to specific evidence in the record when providing an opinion.

The examiner is asked to list all diagnoses of the feet and the ankle.

Next, for each diagnosis listed, and for gout, and for osteoarthritis, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that the diagnosis is directly related to service, in that it was incurred in service, or was caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) by an injury or disease diagnosed in service.

For osteoarthritis, the examiner is asked whether it is as likely as not (50 percent or greater probability) that it incepted during service or within the first year following separation from service.

While required to review the claims folder in its entirety, the following information is highlighted for the examiner's benefit:  The Veteran served on active duty from June 1979 to September 1981.  In July 1980, he was placed on temporary profile for instability of the right knee.  In September 1980, he complained of pain and soreness in the left leg, and was assessed with a strained muscle.  He did not have a separation examination.  He alleges that he injured his legs in service, which led to his current ankle and feet disabilities.  He also alleges that he has had painful ankles and feet, with swelling, since service.  Finally, he alleges that his STRs show treatment of his legs in June 1981.

The examiner is advised that the STRs do not contain documentation of swelling or painful feet or ankles (unless additional records are located), but that is not dispositive of the inquiries.  The examiner is asked to carefully consider the evidence of record, including his statements alleging continued pain and problems since service, in rendering all opinions, which must be supported by citation to evidence or medically accepted knowledge.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




